



Exhibit 10.1


EXECUTION VERSION


[Comcast Letterhead]




May 5, 2017




Charter Communications, Inc.
400 Atlantic Street
Stamford, Connecticut 06901
Attention: Christopher L. Winfrey


Re: Wireless Operational Cooperation Agreement


Ladies and Gentlemen:


Comcast Corporation and Charter Communications, Inc. are each regional cable
companies that have from time to time cooperated on business strategies and
initiatives in an effort to better compete against our mutual competitors. We
each have planned or have nascent regional wireless operations that are
currently limited to our respective cable distribution footprints conducted
through MVNO agreements, but in order to compete with national wireless
operators and to respond to changes in technology and the marketplace, including
possible further consolidation among national wireless competitors, our
strategies may need to evolve. The potential of future technologies presents an
opportunity to innovate and compete by increasing choices for, and delivering
better value to, American consumers and businesses, which can be only enhanced
by the optimization of our regional network assets to compete and better provide
certain services in a national marketplace.


The parties intend to explore potential areas for operational cooperation in the
Cooperation Field. Potential areas will include operational cooperation
(including through MVNOs and other licensed and unlicensed spectrum) to
facilitate competitiveness for the benefit of consumers through common billing
and operating platforms, technical standards development and harmonization,
handset and tablet device life cycle management including forward and reverse
logistics, and emerging wireless technology platforms.


Therefore, the parties agree that, during the Term (as defined below):


(a)
The parties will explore potential areas for operational cooperation in the
Cooperation Field as described above.



(b)
Except with the prior consent of the other party, each party will not, and will
not permit its respective controlled affiliates to, (i) discuss with third
parties (except such party’s professional advisors) or negotiate any Covered
Transaction, regardless of whether such Covered Transaction would take effect
during or after the Term, or (ii) agree to or enter into any Covered
Transaction. For purposes of this letter agreement (this “Letter Agreement”),
(i) “Covered Transaction” means (w) any





--------------------------------------------------------------------------------





acquisition, merger or other transaction (or series of transactions) with a
Covered Person (or any of its controlled affiliates) that contemplates (or would
result in) the acquisition (directly or indirectly) of at least 50% of the
voting power or consolidated assets of any party hereto or a Covered Person, (x)
any material transaction in the Cooperation Field (e.g., investments,
acquisitions, mergers, partnerships, joint ventures or similar transactions)
with a transaction value in excess of $50 million with any Covered Person, (y)
any material commercial arrangement in the Cooperation Field (including those
relating to MVNO (or similar) agreements or arrangements) with any Covered
Person or (z) any material transaction (e.g., investments, acquisitions,
mergers, partnerships, joint ventures or similar transactions) with a
transaction value in excess of $200 million in which the direct or indirect
purchase by a party hereto (or one of its controlled affiliates) of wireless
spectrum constitutes at least a majority of the transaction value, and
(ii) “Covered Person” means a national mobile wireless carrier or any person or
entity that has a material ownership interest therein.


(c)
In the event that a party (or any of its controlled affiliates) has any contact
directly or indirectly with a third party (except such party’s professional
advisors) regarding any Covered Transaction, that party will promptly inform the
other party of the opportunity and keep the other informed in all material
respects of any such discussions, it being understood that if a party (or any of
its controlled affiliates) is approached such party may receive information, so
long as such party does not engage in negotiations or make proposals or initiate
the contact without the involvement or permission of the other party.



(d)
Except with the prior written consent of the other party, each party will not,
and will not permit its respective controlled affiliates to, enter into an
agreement substantially similar in nature and scope to this Letter Agreement
with any MSO.



(e)
Notwithstanding the foregoing, with respect to any Covered Transaction described
in clauses (x), (y) or (z) of the definition thereof, (i) if the parties
following good faith discussion cannot agree on a common position for
negotiations or agreement with a third party, and one party sends the other
party a written notice to that effect, the respective Chief Executive Officers
of the parties will attempt in good faith to resolve such disagreement within 30
days from the date of such notice, and (ii) if a common position has not been
agreed within such 30-day period, then, after the date that is six months after
the date hereof through the remainder of the Term, each party (A) may engage in
discussions and negotiations with such third party on its own and (B) may agree
to or enter into such Covered Transaction during the Term if, in the case of
this clause (B), such party offers the other party an opportunity to participate
in such Covered Transaction on substantially similar terms and the other party
does not accept such offer and/or agree to such Covered Transaction within ten
days of such offer and receipt of relevant related information.



For purposes of this Letter Agreement, “Cooperation Field” means developing
and/or selling mass-market handset or tablet-based mobile wireless
communications products and services for customers within the United States (for
the avoidance of doubt, excluding such products and services primarily related
to the creation, production or distribution of content). Each party will
promptly appoint appropriate corporate and operational representatives to manage
the parties’


2

--------------------------------------------------------------------------------





respective efforts under this Letter Agreement.


The parties hereby acknowledge and agree that nothing contained in this Letter
Agreement shall be deemed to do any of the following:


(i) require any party to take any action (or refrain from taking any action)
that would reasonably be expected to violate applicable law, regulation, order
or decree (including applicable communications, competition and antitrust laws
and regulations) (“Applicable Law”), and in connection with performance of its
obligations hereunder no party shall take any action (or refrain from taking any
action) that violates Applicable Law (or would cause the other party or its
affiliates to be in violation of) any Applicable Law;


(ii) require any party to take any action (or refrain from taking any action)
that would reasonably be expected to violate any contractual obligations
(including confidentiality obligations) owed by such party or its affiliates
existing as of the date hereof (and each party represents and warrants to the
other party that it knows of no such contractual obligations (other than
confidentiality obligations) that would reasonably be expected to be so
violated);


(iii) in any way limit, modify, restrict or impair, or require such party to
cooperate with the other party with respect to, such party’s development and/or
delivery of wireless services for its cable customers through the exercise or
implementation of any rights under each party’s mobile virtual network operator
agreement with Verizon as existing on the date hereof (as the same may be
amended, modified or supplemented from time to time as may be necessary in order
to continue to be able to develop and/or deliver the mobile wireless services
for its cable customers that have been publicly announced as of the date hereof;
provided that no such amendment, modification or supplement fundamentally
changes the nature of such agreement) (an “Existing MVNO Agreement”), including
(1) the right to offer, promote, market or sell mobile wireless services
pursuant to any Existing MVNO Agreement and any services ancillary thereto
(e.g., access to WiFi networks or hot-spots, alarm systems or Internet-of-Things
connectivity) or (2) entering into any agreement or arrangement with any
equipment manufacturers, OEMs, content or software application providers or
other third parties in support of or in connection with the offering, promotion,
marketing or sale of any mobile wireless services pursuant to any Existing MVNO
Agreement or services ancillary thereto; or


(iv) in any way limit, modify, restrict or impair, or require such party to
cooperate with the other party with respect to, (i) ordinary course transactions
or (ii) non-strategic transactions for small-cell backhaul, hosting or leasing.


This Letter Agreement shall be effective upon the execution hereof and expire at
the end of the day on the first anniversary of the date of this Letter Agreement
(the “Term”), unless the parties mutually agree in writing to extend the Term.
This Letter Agreement may be terminated by mutual written consent of both
parties or by either party upon written notice if the other party materially
breaches its obligations hereunder. Notwithstanding the foregoing, (i) this
paragraph and all succeeding paragraphs and (ii) any liability of a party for a
breach of this Letter Agreement shall survive any such expiration or
termination.


Each party represents and warrants to the other party that (a) the execution and
delivery of, and performance by such party of its obligations under, this Letter
Agreement, are within such party’s corporate powers and have been duly
authorized by all necessary corporate action,


3

--------------------------------------------------------------------------------





(b) assuming the due authorization, execution and delivery of this Letter
Agreement by the other party, this Letter Agreement constitutes a valid and
binding agreement of such party, enforceable against such party in accordance
with its terms (subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other Applicable Law affecting
creditors’ rights generally and general principles of equity), and (c) the
execution and delivery of, and performance by such party of its obligations
under, this Letter Agreement, will not (i) violate any of such party’s or any of
its controlled affiliates’ organizational documents, (ii) violate any Applicable
Law or (iii) breach (with or without notice or lapse of time or both) any
contract, consent decree or other document binding on such party or any of its
controlled affiliates, in the case of clauses (ii) and (iii), in any respect
material to such party and its controlled affiliates, taken as a whole.


Each party shall not disclose, and shall not permit its controlled affiliates to
disclose, and shall cause its and their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents (collectively,
“Representatives”) to not disclose, any Confidential Information (as defined
below), except that (i) a party may disclose Confidential Information to its
controlled affiliates and its and their respective Representatives who need to
know such Confidential Information for the purpose of advising such party in
connection with its operations in the Cooperation Field as long as such party
advises them of the confidential nature thereof and of the terms of this
paragraph, and direct them to hold such Confidential Information in accordance
with the terms of this paragraph, and (ii) a party, its controlled affiliates
and its and their respective Representatives may disclose Confidential
Information to the extent required by Applicable Law (including judicial or
administrative process) or the rules of any stock exchange on which such party’s
equity securities are traded (based on the advice of outside
counsel); provided that the disclosing party shall provide advance notice to the
other party of any such proposed disclosure (unless notice is prohibited by
Applicable Law), shall consider the other party’s comments to such proposed
disclosure in good faith, shall reasonably cooperate, at the other party’s
expense, in connection with the other party’s efforts to obtain promptly any
reasonably available confidential treatment and/or a protective order, and, in
the absence of obtaining confidential treatment or a protective order, may only
disclose that portion of the Confidential Information that is required to be so
disclosed.  Notwithstanding the foregoing, Comcast’s obligations hereunder shall
not be deemed to be breached by any disclosure by NBCUniversal Media, LLC or any
of its other affiliates in the ordinary course of their business of
disseminating news and information; provided that the individuals involved in
such dissemination received such information from a source other than personnel
of Comcast, any of its controlled affiliates or any of its or their respective
Representatives that were involved in the negotiation of this Letter Agreement
or the cooperation or other transactions contemplated hereby. In addition, each
party shall not use, and shall not permit its controlled affiliates to use, and
shall cause its and their respective Representatives to not use, the other
party’s Confidential Information for any purpose other than solely for the
purpose of the cooperation between the parties described in this Letter
Agreement. Each party agrees that it shall be liable for any breach by its
controlled affiliates and its and their respective Representatives of the terms
of this paragraph, in each case, as if such party had committed such breach
itself.
 
For purposes of this Letter Agreement, “Confidential Information” means all
information, documents and materials obtained in connection with the subject
matter of this Letter Agreement and/or the parties’ performance hereunder,
whether printed or in machine-readable form or otherwise, including but not
limited to specifications, performance metrics, processes, hardware, software,
inventions, trade secrets, ideas, designs, research, know-how, production plans,
usage data, policies, programs and procedures relating to and including but not
limited to organizational structure, management, network designs, bandwidth or
spectrum requirements, customer service


4

--------------------------------------------------------------------------------





methods, internal communication processes and technology tools, and any
information that may be found in analyses, compilations, studies or other
documents prepared by the party disclosing the Confidential Information.
Notwithstanding the foregoing, “Confidential Information” shall not include
information (i) that can be shown to be publicly available through no fault of
such party or any of its controlled affiliates or Representatives or (ii) that
is at any time (including prior to the date hereof) disclosed on a
non-confidential basis to such party from a source that owes no contractual,
legal or fiduciary duty to the disclosing party to keep such information
confidential or (iii) that can be shown by such party to have been developed by
or derived by the receiving party without use of, or reference to, the other
party’s Confidential Information.  No license or other rights to Confidential
Information are granted or implied hereby and the applicable disclosing party
retains all of its rights therein. Within 10 business days of receipt of
disclosing party’s written request, disclosing party will either return or
destroy all tangible Confidential Information, including but not limited to all
electronic files, documentation, notes, plans, drawings and copies thereof, and
will provide the disclosing party with written certification that all such
Confidential Information has been destroyed or returned.


The parties acknowledge and agree that this Letter Agreement will be publicly
disclosed promptly following the execution hereof pursuant to a mutually agreed
press release. Except as required by Applicable Law, the parties shall
coordinate on all subsequent public statements regarding the matters described
in this Letter Agreement that include additional or different information than
previously included in an agreed release, and shall afford the other a
reasonable opportunity to comment on any such statements before release.


Each of the parties hereby acknowledges and agrees that (i) there is no current
agreement among the parties for (and that this Letter Agreement does not
require) any party to take any specific action, other than to comply with its
obligations set forth herein, and (ii) neither party is acting as a financial
adviser, investment advisor, consultant or fiduciary to the other party, its
affiliates or any other person or entity. Nothing contained in this Letter
Agreement shall be construed as creating a partnership, joint venture, agency,
trust or other association of any kind between the parties, and neither party
shall act or represent or hold itself out as having authority to act as an agent
or partner of the other party or in any way bind or commit the other party to
any responsibility or obligation.


As used in this letter agreement, the term “affiliate” means, with respect to
any person or entity, any other person or entity that controls, is controlled
by, or is under common control with such first person or entity, and the term
“control” means the power to direct or cause the direction of the management and
policies of a person or entity, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise (and “controlled” and
“controlling” have correlative meanings).
This Letter Agreement shall be governed, construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of law or choice of law thereof, and agrees to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York for any disputes arising out of or related to this Letter Agreement (or
only if either (a) such court declines to accept subject matter jurisdiction to
hear any such dispute, or (b) the parties agree that such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York, New York County
Commercial Division). Without prejudice to any other rights for remedies which a
party may have under this Letter Agreement, the parties acknowledge and agree
that damages would not be an adequate remedy for any breach of this Letter
Agreement and that a


5

--------------------------------------------------------------------------------





non-breaching party shall be entitled to specific performance to enforce the
provisions hereof without the need to post a bond or other security.


This Letter Agreement may not be assigned by any party without the prior written
consent of the other party. This Letter Agreement may not be amended or modified
except in writing executed by each of the parties hereto. Any notices under this
Letter Agreement shall be sent by hand, overnight courier, facsimile (with
confirmation of receipt) or email (with confirmation of receipt) to the
applicable Team Leader with copy to the General Counsel at the applicable
address listed above (in each case with copies to Steven Cohen at Wachtell,
Lipton, Rosen & Katz in the case of Charter and Tom Reid at Davis Polk &
Wardwell LLP in the case of Comcast).


This Letter Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
Delivery of a counterpart hereof via electronic mail shall be as effective as
delivery of a manually executed counterpart hereof.






[Remainder of Page Intentionally Blank]




                    


6

--------------------------------------------------------------------------------





If the foregoing terms are acceptable to you, please so indicate by
countersigning below and returning a copy of this Letter Agreement, so
countersigned, to Comcast.


                




Very truly yours,


COMCAST CORPORATION
                
                
By: /s/ Brian L. Roberts
    Name: Brian L. Roberts        
    Title: Chairman and Chief Executive Officer


    


ACCEPTED AND AGREED:


CHARTER COMMUNICATIONS, INC.




By: /s/ Thomas M. Rutledge
Name: Thomas M. Rutledge
Title: Chairman and Chief Executive Officer










7